Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-19-00115-CR

                                            Saul CHAVEZ,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 16-1244-CR-B
                            Honorable Jessica Crawford, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: March 18, 2020

AFFIRMED

           A jury convicted appellant Saul Chavez (“Chavez”) of indecency with a child by sexual

contact, and the trial court sentenced him to eleven years’ confinement. Because we conclude this

appeal is frivolous and without merit, we affirm.

           Chavez’s court-appointed appellate counsel filed a motion to withdraw and a brief in which

he concludes this appeal is frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). The brief: (1) recites the evidence contained in the appellate

record; (2) states counsel found no non-frivolous grounds for reversal in the record; and (3) states

counsel served a copy of his brief on Chavez with a letter informing Chavez of his right to file a
                                                                                                         04-19-00115-CR


pro se brief on his own behalf. By order dated September 23, 2019, this court also advised Chavez

of his right to request a copy of the appellate record and file a pro se brief within thirty days.

Chavez neither requested a copy of the appellate record nor filed a pro se brief by the deadline.

         On December 16, 2019, after this case was set at issue, Chavez filed a pro se motion for

access to the appellate record, stating he intended to file a pro se petition for post-conviction writ

of habeas corpus. By order dated December 23, 2019, this court granted Chavez’s untimely motion

to access the appellate record and advised Chavez that while this court has no jurisdiction over

post-conviction writs of habeas corpus, Chavez may file a pro se brief identifying those issues that

he believes this court should consider in deciding whether this case presents any meritorious

appellate issues. The order directed Chavez to file his pro se brief, should he choose to file one,

within thirty days of the date this court receives notice that the record was sent to Chavez by the

district clerk. On January 9, 2020, the Guadalupe County District Clerk confirmed a complete copy

of the appellate record was mailed to Chavez. Chavez, however, has not filed a pro se brief.

         After reviewing the entire record and conducting an independent and thorough review, we

conclude there are no arguable grounds for appeal and the appeal is frivolous. See Biedsoe v. State,

178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court’s

judgment and grant appellate counsel’s motion to withdraw. 1 See id.; Nichols v. State, 954 S.W.2d
83, 86 (Tex. App.—San Antonio 1997, no pet.).

                                                             Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH



1
  No substitute counsel will be appointed. Should Chavez wish to seek further review of this case in the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty (30) days of the date of this
opinion or the date this court overrules the last timely motion for rehearing. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals along with the rest of the
filings in this case. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of Texas
Rule of Appellate Procedure 68.4.

                                                           -2-